Exhibit 16.1 MICHAEL T. STUDER CPA P.C. 18 East Sunrise Highway, Suite 311 Freeport, NY 11520 Phone: (516) 378-1000 Fax: (516) 546-6220 October 10, 2012 United States Securities and Exchange Commission treet, NE Washington D.C. 20549 Re: Voiceserve, Inc. Dear Sirs/Madams: I have read Voiceserve, Inc's statements included under Item 4.01 of its Form 8-K dated October 10, 2012, andI agree with such statements as they relate to my firm. I hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Very truly yours, /s/Michael T. Studer Michael T. Studer President cc: Voiceserve, Inc.
